
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. J. RES. 49
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Providing for the appointment of Barbara
		  Barrett as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581 of
			 the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the
			 Board of Regents of the Smithsonian Institution, in the class other than
			 Members of Congress, occurring by reason of the expiration of the term of Alan
			 Spoon of Massachusetts on May 5, 2012, is filled by the appointment of Barbara
			 Barrett of Arizona. The appointment is for a term of 6 years, beginning on the
			 later of May 5, 2012, or the date of the enactment of this joint
			 resolution.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
